Title: To James Madison from Robert Were Fox, 30 January 1809
From: Fox, Robert Were
To: Madison, James



Esteemed Friend
Falmouth 30th. Jany. 1809

The Express, Packet having put back into this Port with loss of bowsprit &c, I informed my friend Pinkney thereof, & mentioned that J. W. Richardson, passenger in her, would take charge of any packet, which he might have occasion to forward; in consequence of which he sent me one for the Secretary of State, desiring me to deliver it to Captain Richardson which I did & requested he would have it forwarded at once on his arrival in America which he promised to do
The price of wheat has declined a little since my last.  A correspondent of mine at London writes me that the India Co. have given his house permission to send several Country ships in India laden with Cotton wool to this Country.
It appears by the News Papers that the opposition blame Ministers very much for not acceding to the proposals made by the American Government for taking off the Embargo to Great Britain, if the Orders in Council were rescinded.  I am, most respectfully, Thy assured friend

Rob W Fox


Copper 7 d. P H


P. S: 1 Feby:  The Manchester packet arrived here late last evening, and the dispatches Were handed me by the Gentleman to whose care the Collector of New York had entrusted them: But as he did not intend to proceed to London, I forwarded them the same evening to the Minister at London; the two small packages by Post under cover, and the six large ones I entrusted to the care of a Friend of mine (Commissary Dowler) who went in the Mail Coach, who I have no doubt will deliver them to Wm: Pinkney Esqr: immediately on his arrival in Town.

